Fourth Court of Appeals
                                 San Antonio, Texas

                                      JUDGMENT
                                    No. 04-13-00369-CV

                                      Robert GARCIA,
                                         Appellant

                                              v.

            SOUTH SAN ANTONIO INDEPENDENT SCHOOL DISTRICT,
                                Appellee

                  From the 57th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2011-CI-09073
                        Honorable Antonia Arteaga, Judge Presiding

    BEFORE CHIEF JUSTICE STONE, JUSTICE ANGELINI, AND JUSTICE MARION

        In accordance with this court’s opinion of this date, appellant’s unopposed motion to
dismiss appeal is GRANTED, and this appeal is DISMISSED. Costs of the appeal are taxed
against the parties who have incurred them.

       SIGNED November 6, 2013.


                                               _________________________________
                                               Catherine Stone, Chief Justice